Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 16, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153080                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 153080
                                                                   COA: 329742
                                                                   Ontonagon CC: 14-000098-FH
  ROBERT A. JOHNSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 19, 2016
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. We note that the Court of Appeals currently has
  before it the case of People v Davis, Docket No. 335569, a case we remanded for
  consideration as on leave granted on March 7, 2018. The Davis case involves an issue
  similar to one presented in this case, and the court’s disposition in Davis may be
  instructive in resolving that issue.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 16, 2018
           s0313
                                                                              Clerk